DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected due to the phrase “the cooking the meat to a selected dryness in a third cooking process” since the term lacks antecedent basis and thus it is unclear if the phrase is with respect to the final claimed drying of Independent claim 11, with respect to a third and distinct cooking step or with respect to something different altogether.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chowtimes.com (http://www.vegsource.com/talk/recipes/messages/48880.html.) (20080317935).
Chowtimes teaches a method of making a shredded, dried food product (pg. 2), comprising, selecting a food type (pg. 3 line 1), cooking (pg. 3 lines 1-2; stewing) the food type and a marinade (pg. 3 lines 1-2; soy sauce) to a desired temperature (pg. 3 lines 2-3 temperature fibers can be easily teased apart) to tenderize the food type in a first cooking process (pg. 3 line 1-3), wherein the first cooking process cooks with the marinade in a wet cooking process (pg. 3 line 1; stewing).
Shredding the food product (pg. 3 lines 2-3; teased apart) after the first cooking process (pg. 3 lines 2-3; cooking required to be easily teased apart) at a shredding station (pg. 3 lines 2-3; any location) creating a texture between a sliced jerky product and extremely fine filaments of a meat floss (pg. 3 lines 2-3; teased apart as opposed to sliced and not extremely fine).
Partially drying (pg. 3 lines 5-6; while being cooked in wok; any drying prior to completely dry) the food product to further tenderize the food product (pg. 3 lines 5-6) with a second cooking process wherein the second cooking process (pg. 3 lines 5-6) cooks without the marinade in a dry cooking process (pg. 3 line 5-6; to dry) in a second cooking vessel (pg. 3 line 6; wok) while the food product is held in a first position and a second position (pg. 3 lines 5-6; mashed and beaten; position movement on bottom surface) to avoid burning or over cooking (pg. 3 lines 5-6) and pressing the food product (mashed or beaten; i.e. any amount of ) to further tenderize the food product (mashed or beaten; i.e. any amount of; pg. 3 line 6; till completely dry).
Drying the food product to reduce a moisture content of the food product to a select value (pg. 3 lines 5-6; completely dry).
Though silent to during a same dry cooking process (pg. 3 line 5-6; to dry) in a second cooking vessel (pg. 3 line 6; wok), the food product is rotated into a second 
With respect to claim 11, Chowtimes teaches selecting a type of meat (pg. 3 line 1) which have been cut prior to marinating (pg. 3 line 1 “cut of”), marinating the slices in a marinade solution (pg. 3 line 1-2; soy sauce),
Cooking the marinated slices in a first cooking process (pg. 3 line 5 oven) until a selected temperature is reached (pg. 3 line 5 any temperature increase), wherein the first cooking process is a dry cooking process in a first cooking vessel (pg. 3 line 5 oven).
Partially drying (pg. 3 lines 5-6; while being cooked in wok; any drying prior to completely dry) the shredded meat (pg. 3 line 3-4; previously teased with a fork) with the reserved marinade solution (pg. 3 lines 5-6; marinade prior as opposed to un-marinated) with a second cooking process wherein the second cooking process (pg. 3 lines 5-6) cooks with the reserved marinade (pg. 3 lines 5-6; marinade prior as opposed to un-marinated) in a second cooking vessel (pg. 3 line 6; wok) while the food product is held in a first position and a second position (pg. 3 lines 5-6; mashed and beaten; position movement on bottom surface) to avoid burning or over cooking (pg. 3 lines 5-6) and pressing the food lightly (mashed vs beaten; any amount of “mash”, i.e. press as distinguished from pressed by being beating) to further tenderize the food product and to add air which extracts some moisture (pg. 3 line 6; till completely dry).
Drying the food product to reduce a moisture content of the food product to a select value (pg. 3 lines 5-6; completely dry).
Chowtimes teaches a starting meat material which is cut (pg. 3 line 1), though silent to cutting after selecting a type of meat.  However since Chowtimes teaches a same cut piece of meat, since meat is not of uniform size and since one of ordinary skill in the art would recognize portioning after selection of a meat type.  It would have been obvious to one of ordinary skill in the art to portion the selected meat type after selecting since the order of does not materially affect the product relative to prior to a first cooking or marinating step and since any order of performing process steps is prima facie obvious in 
Chowtimes teaches shredding the meat product though silent to shredding the food product after the first dry cooking process at a shredding station creating a texture between a sliced jerky product and extremely fine filaments of a meat floss.
However since Chowtimes teaches a same shredding step, in addition to teaching such prior to a final drying, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of manufacturing a shredded meat as taught by Chowtimes since the inventive concept of “shredded meat” is taught, since changing the order of steps as taught to achieve a same claimed final “shredded meat” and since one of skill in the art would have a reasonable expectation of success that through routine experimentation of merely changing a claimed order of steps based on its known suitability for its intended use has been held to support a prima facie case of obviousness such as in the instant case to produce a cooked shredded meat as taught by Chowtimes.
Though silent to slicing the meat along a muscle line to produce slices, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.  Such as in the instant case slicing the meat along a muscle line to produce slices, i.e. cuts of meat as taught by Chowtimes.  
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case it would have been obvious to one of ordinary skill in the art to slice the meat along a muscle line to produce slices, i.e. cuts of meat as desired by Chowtimes and since the sliced meat product is further required to be shredded, as taught by the prior art thus providing an initial cut of meat as taught by Chowtimes.
KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.  Such as in the instant case slicing the meat along a muscle line to produce slices, i.e. cuts of meat as taught by Chowtimes.  
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case it would have been obvious to one of ordinary skill in the art to slice the meat along a muscle line to produce strips, i.e. cuts of meat as desired by Chowtimes and since the sliced meat product is further required to be shredded, as taught by the prior art thus providing an initial cut of meat as taught by Chowtimes.
Though silent to marinating the food type prior to cooking in the marinade, it would have been obvious to one of ordinary skill in the art to marinate the food prior to cooking as is notoriously known in the art both for its advantage of providing flavoring prior to cooking but more importantly and as taught by Chowtimes for the purpose of providing a first wet cooking process in the marinade to achieve a same flavored food type as taught by Chowtimes.
The marinade comprise sweetened soy sauce and thus teaches a salt, and a flavor component.
The first cooking method comprises slow cooking (pg. 3 line 1; stewing) or boiling with respect to a slow boil (pg. 3 line 1; stewing).
The first cooking process is different from the second cooking process (pg. 3 lines 1-6).
With respect to claim 12, though Chowtimes completely drying.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to dry to almost completely dry, i.e. 99% dry as opposed to 100% since "the obviousness analysis cannot be confined by a formalistic conception of the words teaching, KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.  Such as in the instant case providing a 99% dry product as opposed to 100%.
In addition since the range is not limited and encompasses 5%-99% moisture, the final moisture as claimed is not critical a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969).  Such as in the instant case providing a 99% dry product as opposed to 100%.
A third cooking process (pg. 3 line 1) includes turning the meat (pg. 3 line 1-2; teased with a fork)

Claims 6, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chowtimes.com (http://www.vegsource.com/talk/recipes/messages/48880.html.) (20080317935) in view of Stanley et al. (20080317935).
Chowtimes teaches shredded meat products and thus one of ordinary skill in the art would have been motivated to look to the art of shredded meat processing methods as taught by Stanley.
Chowtimes teaches the marinade and more specifically a marinade comprising salt (pg. 1 line 2 soy sauce) and with respect to a salt marinade which is a brine solution.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one marinade with that of another to achieve a same desired assisting in meat tenderizing as desired by Chowtimes and further taught by Stanley due to providing a salt based marinade.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach pressure cooking since Chowtimes teaches a slow cooking method to achieve the desired meat tenderness specific to shredding and since Stanley teaches a same slow cooking method which further comprises pressure thus achieving an art recognized advantage of limiting the cooking time to the shortest duration possible 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one meat type with that of another such as in the instant case chicken since Stanley teaches it is known desire a same shredded meat product of different origin including chicken as opposed to pork as taught by Stanley (par. 0020).

Claims 1-2, 4-12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz (20120237648) in view Stanley et al. (20080317935).
Ortiz teaches a method of making a shredded (par. 0048), dried food product (par. 0059), comprising, selecting a food type (par. 0060), cooking the food type (par. 0061) and a marinade (par. 0061; infused) to a desired temperature (par. 0061; temp) to tenderize the food type in a first cooking process (par. 0061), wherein the first cooking process cooks in a wet cooking process (par. 0061; relative state of meat; infused meat vs not infused) in a first cooking vessel creating cooked marinated food type (par. 0061).
Partially drying (par. 0066) the food product to further tenderize the food product (par. 0066) with a second cooking process wherein the second cooking process (par. 0066; slow cooked) cooks without the marinade in a dry cooking process in a second cooking vessel (par. 0066 slow cooker) to avoid burning or over cooking (par. 0066; slow cooked).
Shredding the food product (par. 0064) after the first cooking process at a shredding station (par. 0048-0050; 0064) creating a texture between a sliced jerky product and extremely fine filaments of a meat floss and,
Drying the food product to reduce a moisture content of the food product to a select value (par. 0066).
Though Ortiz teach slow cooking, Ortiz is silent to teaching the food product is held in a first position and then rotated into a second position to avoid burning or over cooking and pressing the food.
Ortiz teaches methods of making shredded meat products and thus one of ordinary skill in the art would have been motivated to look to the art of shredded meat products as taught by Stanley.
Thus since Ortiz teaches a slow cooking step (par. 0066), since Stanley teaches a same slow cooking step, i.e. simmer which includes paddle rotation (par. 0032). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to 
Ortiz teaches shredded meat products packaged shredded meat products and thus since Stanley teaches a same shredded meat product which are packed, since Stanley teaches it is known in the art to desire shredded meat products of increased moisture (par. 0012).  It would have been obvious to one of ordinary skill in the art at the time of the invention filed to teach the step of continuing cooking after paddle rotation such that the food product is further cooked as taught by Stanley (par. 0032) since shredded consistency has been achieved where further cooking is needed to achieve the cooking until the desired degree or level of doneness is achieved as taught by both. 
The method of claim 1, further comprising: slicing along the muscle fibers the selected food product into strips before heating the food type to the desired temperature (par. 0039; from whole).
Marinating the food type before heating the food type to a desired temperature to tenderize the food type (par. 0060; vacuum).
The marinade contains at least two components: a salt (table 2; flavor enhancers), an acid (table 2 sorbic acid, citric acid), and a flavor component (table 2).
Ortiz teaches the marinade contains a salt (table 1) and with respect to salt, the marinade is optionally a brine solution.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired marinade the motivation being achieving the finally cooked product with flavoring such as desired.
The first cooking process uses slow cooking (par. 0061 chamber vs grill).
Ortiz teach the first cooking process including steam chambers.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach pressure cooking since Ortiz recognizes applying vacuum (par. 0060) and achieving the desired cooking in a closed chamber as further desired and taught by Stanley (par. 0031).
The first cooking process is different from the second cooking process (par. 0061 vs. par. 0066).

(a)    selecting a type of meat (par. 0039, par. 0060)
(b)    slicing the meat along a muscle line to produce slices (par. 0039; longitudinal grains)
(c)    marinating the slices in a marinade solution (par. 0060, 0040)
(d)  cooking the marinated slices in a first cooking process (par. 0061) until a selected temperature is reached (par. 0061), wherein the first cooking process is a dry cooking process in a first cooking vessel (par. 0061; oven)
(e)  partially drying the shredded meat with the reserved marinade solution with a second cooking process (par. 0066), wherein the second cooking process cooks in a second cooking vessel (par. 0066).
(f)    shredding (par. 0064) the cooked marinated slices after the first cooking process at a shredding station (par. 0048) to create a texture between sliced jerky product and extremely fine filaments of meat floss (par. 0048).
(g)  Drying the food product to reduce a moisture content of the food product to a select value (par. 0066).
Ortiz teaches methods of making shredded meat products and thus one of ordinary skill in the art would have been motivated to look to the art of shredded meat products as taught by Stanley.
Thus since Ortiz teaches a slow cooking step (par. 0066), since Stanley teaches a same slow cooking step, i.e. simmer which is a slow boil. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substituting one cooking method with that of another as taught by Stanley, such as a simmer, or slow boil for its art recognized purpose of a first cooking step to achieve a desired internal temperature of the meat as taught by Ortiz (par. 0061).
Though silent to a wet cooking process Ortiz teaches shredded meat products packaged shredded meat products and thus since Stanley teaches a same shredded meat product which are packed, since Stanley teaches it is known in the art to desire shredded meat products of increased moisture (par. 0012).  It would have been obvious to one of ordinary skill in the art at the time of the invention filed to a wet cooking process such that the food product is further cooked as taught by Stanley (par. 0032) and desired by Ortiz since shredded consistency has been achieved where further cooking is needed to 
Though silent to the wet cooking device causes the food pieces are held in a first position and then rotated into a second position to avoid burning or over cooking and pressing the food product lightly to add air which extracts some moisture.  It would have been obvious to one of ordinary skill in the art at the time of the invention filed to incorporate the paddle rotation as taught by Stanley into the slow cooking method of Ortiz to further achieve the advantage of rotating the mixture to release the flavor spices and achieve even heating and flavoring due to mixing as taught by Stanley, or more specifically in the instant case such that the food pieces are held in a first position and then rotated into a second position to avoid burning or over cooking and pressing the food product, in the instant case due to paddles as opposed to cutter.
In addition with respect to claims 1 and 11 since Stanley teaching a same shredded food product which is marinated and cooked, applicant is using known components to obtain expected results. There is nothing patentable unless the applicant, by a proper showing, further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected, and useful function. In the absence of unexpected results, it is not seen how the claimed invention differs from the teachings of the prior art. Applicant's claims are drawn to a combination of known components which produces expected results. 
In addition, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case, achieving a finally desired finished shredded product specification, such as a shelf stable product as desired by both.

Adding additional flavoring agents before cooking the meat to the selected dryness in a third cooking process (par. 0062; basting solution; grill)
The cooking the meat to a selected dryness in a third cooking process includes one or more sides (par. 0073).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach turning, i.e. flipping, the meat during the cooking for its art recognized purpose of cooking more than one side, i.e. both sides and achieving even cooking (par. 0073; one or more sides).
The meat is chicken (par. 0056; table 1; par. 0060).


Response to Arguments
	With respect to applicants urging that the cited references fail to teach the exact same steps, importantly it is noted the rejections are 103 rejections where the claimed differences would be obvious to one of ordinary skill in the art and as taught by the cited references.  Importantly applicants claims are silent to any numerical specifics or product features which can be quantified by a defined final product.
	Further, in response to applicant's arguments, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/Primary Examiner, Art Unit 1792